Order filed March 19, 2020




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00054-CV
                                  __________

                      RYAN BROUSSARD, Appellant
                                         V.
       IPSCO TUBULARS, INC. D/B/A TMK IPSCO, Appellee


                    On Appeal from the 70th District Court
                             Ector County, Texas
                    Trial Court Cause No. A-19-08-1063-CV


                                     ORDER
      In this accelerated appeal from an order in which the trial court denied a
special appearance, Appellant, Ryan Broussard, has filed in this court a motion to
stay all proceedings, including discovery, in the underlying suit. At the time that
Appellant conferred with Appellee, IPSCO Tubulars, Inc. d/b/a TMK IPSCO,
Appellee opposed the motion to stay. Appellee has since filed a response in this
court in which Appellee indicates that it “has withdrawn its opposition to Appellant’s
Motion to Stay Pending Interlocutory Appeal.”
        Appellants’ motion to stay is granted. Accordingly, all proceedings below are
stayed pending further order of this court or final disposition of the interlocutory
appeal in this cause. See TEX. R. APP. P. 29.3.


                                                                   PER CURIAM


March 19, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2